Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-45 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement filed January 14, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the NPL reference containing 3 pages fails to cite the author, title, publisher, and the publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 24 each recites similarly the limitation “the first component being one of an I/O gateway or a process controller included in a plurality of process controllers communicatively connected to the I/O gateway via respective communications channels, the I/O gateway communicatively connecting the plurality of process controllers to respective one or more field devices to thereby control an industrial process in a process plant, the second component being the other one of the I/O gateway or the process controller” that is unclear and indefinite. The first component being defined as an I/O gateway or a process controller. If given the condition when the first component is as an I/O gateway, then the limitation would be recited as “the first component being an I/O gateway, the I/O gateway communicatively connecting the plurality of process controllers to respective one or more field devices to thereby control an industrial process in a process plant”, then the element “the plurality of process controllers” fails to provide sufficient antecedent basis. And if given the condition when the first component is a process controller, then the limitation would be recited as “the first component being a process controller included in a plurality of process controllers communicatively connected to the I/O gateway via respective communications channels”, then the element “the I/O gateway” fails to provide sufficient antecedent basis. For this reason, claims 1 and 24 as recited, are indefinite.
Claim 6 recites the element “the given number of standard deviations” that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  Claim 6 should depend under claim 5 and not claim 4 for sufficient antecedent basis.
Claims 2-23 and 25-45 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1 and claim 24 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-2, 4-6, 8-10, 13-14, 21, 23, 24-25, 32-34, 37, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Akerberg et al. (“Measurements on an Industrial Wireless HART Network Supporting PROFIsafe”, IEEE, September 2011, Pages 1-8) in view of Popiak et al. (US 2008/0170508).

With respect to claims 1 and 24, Akerberg teaches a system and method for detecting component degradation in an industrial process plant (measure and analyze RTT and bit error rate of safety critical communication in industrial wireless HART network, Abstract, of an industrial automation plant, fig. 5 and section 1.1, 4.1), the system comprising: a first component (PLC/IO controller/process automation controllers, fig.1-3) of a process control system of the industrial process plant (fig.5), the first component communicatively connected to a second component (PLC/IO Controller/process automation controller connected to wireless gateways, fig.1-3, section 2.3-3.1) of the process control system [[via a diagnostic channel and]] via a communication channel (via PROFINET industrial field bus, fig.1), the first component being one of an I/O gateway or a process controller included in a plurality of process controllers communicatively connected to the I/O gateway via respective communications channels (PLC/IO Controller/process automation controller among the plurality of process controllers connected to gateway via respective communication channels as shown in figs.1-2, section 2.3), the I/O gateway communicatively connecting the plurality of process controllers to respective one or more field devices to thereby control an industrial process in a process plant (gateway connecting to the process automation controllers to respective field devices of industrial process as shown in fig.2), the second component being the other one of the I/O gateway or the process controller (gateways, figs.1-2), and the first component configured to: sequentially transmit, [[via the diagnostic channel, a plurality of heartbeat]] messages to the second component (WirelessHART transmit and receive messages to the network manager, section 3.1; messages define as HART commands carrying both safety and application data, section 4.2); receive, [[via the diagnostic channel, at least a subset of the plurality of heartbeat]] messages returned to the first component by the second component upon respective receipt at the second component (round trip time measurements of a packet starting from the PROFIsafe entity on the WirelessHART device, going to the PROFIsafe host on ABB’s AC800M controller and all the way back to the WirelessHART device, section 4.2); [[determine an average response time of the second component based on at least one of: a periodicity of a module scheduler execution at the second component, or respective round trip times (RTTs) of the at least the subset of the plurality of heartbeat messages, the respective RTTs determined based on respective times of transmission and reception of the at least the subset of the plurality of heartbeat messages at the first component]]; and detect a degradation of the second component when an RTT of a [[subsequent heartbeat]] message transmitted by the first component to the second component [[via the diagnostic channel]] exceeds a threshold [[corresponding to the average response time of the second component]] (if the round-trip time exceeds the 20 second PROFIsafe timeout a fail-safe trip will occur, section 4.2).
With respect to claims 1 and 24, Akerberg fails to teach a diagnostic channel and the first component configured to: sequentially transmit, via the diagnostic channel, a plurality of heartbeat messages to the second component; receive, via the diagnostic channel, at least a subset of the plurality of heartbeat messages returned to the first component by the second component upon respective receipt at the second component; and determine an average response time of the second component based on at least one of: a periodicity of a module scheduler execution at the second component, or respective round trip times (RTTs) of the at least the subset of the plurality of heartbeat messages, the respective RTTs determined based on respective times of transmission and reception of the at least the subset of the plurality of heartbeat messages at the first component; and detect a degradation of the second component when an RTT of a subsequent heartbeat message transmitted by the first component to the second component via the diagnostic channel exceeds a threshold corresponding to the average response time of the second component.
  However, it is known by Popiak to teach a system and method for detecting component degradation in an industrial process plant (Popiak: channel integrity metric system of industrial automation environment, fig.1,4 and par.0004 and par.0052), the system comprising: a first component (Popiak: PLC controller of communication devices 102, fig.1,4 and par.0052) of a process control system of the industrial process plant (Popiak: PLC of communication devices of industrial automation environment, fig.1,4 and par.0052), the first component communicatively connected to a second component (gateway of device 104, fig.1,4 and par.0052) of the process control system via a diagnostic channel (Popiak: device 102 connected to device 104 via communication channel 106 which further defines as protection channels and not control channels, fig.1,4 and par.0027 and par.0060), the first component being one of an I/O gateway or a process controller (Popiak: PLC controller of communication device 102, fig.1,4 and par.0052), the second component being the other one of the I/O gateway or the process controller (Popiak: gateway of device 104, fig.1,4 and par.0052), and the first component configured to: sequentially transmit, via the diagnostic channel, a plurality of heartbeat messages to the second component (Popiak: first device 102 transmits echo/ping requests to second device 104 via protection channels 106, fig.1,4 and par.0024); receive, via the diagnostic channel, at least a subset of the plurality of heartbeat messages returned to the first component by the second component upon respective receipt at the second component (Popiak: first device 102 receives responses to the echo requests from the second device 104 via protection channels 106, par.0024); determine an average response time of the second component based on at least one of: a periodicity of a module scheduler execution at the second component, or respective round trip times (RTTs) of the at least the subset of the plurality of heartbeat messages, the respective RTTs determined based on respective times of transmission and reception of the at least the subset of the plurality of heartbeat messages at the first component (Popiak: determine average response time based on round trip times of echo requests within a window of time, par.0036-0040); and detect a degradation of the second component when an RTT of a subsequent heartbeat message transmitted by the first component to the second component via the diagnostic channel exceeds a threshold corresponding to the average response time of the second component (Popiak: detect poor channel quality when round trip times being above a threshold corresponding to the average response times, par.0036-0040).
Because Popiak is also directed to a system and method for detecting component degradation in an industrial process plant (Popiak: channel integrity metric system of industrial automation environment, fig.1,4 and par.0004 and par.0052; Akerberg: measure and analyze RTT and bit error rate of safety critical communication in industrial wireless HART network, Abstract, of an industrial automation plant, fig. 5 and section 1.1, 4.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Popiak and Akerberg for the purpose of ascertaining the quality of the communications channel and ensure reliability of communications between two devices (Popiak: par.0003).

With respect to claim 2, Akerberg and Popiak combined teaches wherein a control loop of the process control system includes the first component and the second component, and communication and control messages delivered between the first component and the second component to control the industrial process via the control loop are delivered between the first and the second components via the communication channel, and are not delivered between the first and the second components via the diagnostic channel (Akerberg: a control loop of the process control system is interpreted as measurement of the round-trip time of communications between PLC/IO Controller/process automation controller among the plurality of process controllers connected to gateway via respective communication channels as shown in figs.1-2, section 2.3; gateway connecting to the process automation controllers to respective field devices of industrial process as shown in fig.2).

With respect to claim 4, Akerberg and Popiak combined teaches wherein the diagnostic channel is a dedicated diagnostic channel established for exclusive use by the first component and the second component (Popiak: first device 102 transmits echo/ping requests to second device 104 via protection channels 106, fig.1,4 and par.0024).

With respect to claim 5, Akerberg and Popiak combined teaches wherein the degradation of the second component is detected when the RTT of the subsequent heartbeat message is outside of a given number of standard deviations from the average response time (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040).
	With respect to claim 6, Akerberg and Popiak combined teaches wherein the given number of standard deviations is one standard deviation.  (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040)

With respect to claim 8, Akerberg and Popiak combined teaches wherein the first component is further configured to, upon the detection of the degradation, perform at least one of: cause an alert or alarm indicative of the detected degradation to be generated; cause a load corresponding to the second component to be automatically re-balanced; determine a mitigating action; cause the mitigating action to be automatically performed within the process control system; or cause an alert or alarm indicative of the mitigating action to be presented at a user interface (Popiak: notification alarm to operator when computed quality metric is below a particular value, par.0041).  

With respect to claim 9, Akerberg and Popiak combined teaches wherein the process control system is further configured to determine one or more metrics indicative of a health of the process control system as a whole based on respective average response times of at least one of the plurality of process controllers or the I/O gateway (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040). 
With respect to claim 10, Akerberg and Popiak combined teaches wherein the process control system is further configured to detect a degradation in the health of the process control system as a whole based on a change in the one or more metrics (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040). 

With respect to claim 13, Akerberg and Popiak combined teaches wherein a total number of heartbeat messages included in the at least the subset of the plurality of heartbeat messages is greater than or equal to a minimum number of heartbeat messages required to determine the average response time of the second component, and the minimum number of heartbeat messages is configurable (Popiak: a function of an average response time over a particular window of time or with respect to a certain number of echo requests, par.0040).

With respect to claim 14, Akerberg and Popiak combined teaches wherein the first component is the process controller and the second component is the I/O gateway (Akerberg: PLC/IO Controller/process automation controller connected to wireless gateways, fig.1-3).

With respect to claim 21, Akerberg and Popiak combined teaches further wherein the first component is the I/O gateway and the second component is the process controller (Akerberg: PLC/IO Controller/process automation controller connected to wireless gateways, fig.1-3).

With respect to claim 23, Akerberg and Popiak combined teaches wherein the process controller is a safety system controller (Akerberg: PLC/IO Controller/process automation controller connected to wireless gateways, fig.1-3).  

With respect to claim 25, Akerberg and Popiak combined teaches further comprising, upon detecting the degradation of the second component, at least one of: generating an alert or an alarm indicative of the detected degradation; automatically re-balancing a load at the second component; determining a mitigating action for the detected degradation; causing the mitigating action to be automatically performed; or generating an alert or an alarm indicative of the mitigating action (Popiak: notification alarm to operator when computed quality metric is below a particular value, par.0041).  

With respect to claim 32, Akerberg and Popiak combined teaches wherein detecting the degradation of the second component includes detecting the degradation of the second component when the RTT of the subsequent heartbeat message is outside of a pre-determined one or more standard deviations from the average response time of the second component (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040).  

With respect to claim 33, Akerberg and Popiak combined teaches further comprising determining one or more metrics indicative of a health of the process control system as a whole based on respective average response times of at least one of the plurality of process controllers or the I/O gateway (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040).  

With respect to claim 34, Akerberg and Popiak combined teaches further comprising detecting a degradation in the health of the process control system as a whole based on a change in the one or more metrics (Popiak: outside the channel quality metric that indicates quality of the communications channel as a function of an average response time over a particular window of time or with respect to a certain number of echo requests, a maximum response time, a minimum response time, and/or a percentage of packet loss, fig.3 and par.0040).  

With respect to claim 37, Akerberg and Popiak combined teaches further comprising determining, by the first component, the respective round trip time (RTT) of each heartbeat message of the at least the subset of the plurality of heartbeat messages and the RTT of the subsequent heartbeat message (Popiak: determine RTT for each echo request of plurality of echo requests, par.0031).  

With respect to claim 40, Akerberg and Popiak combined teaches further comprising configuring a minimum number of heartbeat messages based on which the average response time of the second component is to be calculated; and wherein determining the average response time of the second component comprises determining the average response time of the second component upon receiving, at the first component, at least the minimum number of heartbeat messages returned from the second component (Popiak: a function of an average response time over a particular window of time or with respect to a certain number of echo requests, par.0040).  

With respect to claim 44, Akerberg and Popiak combined teaches wherein: the first component and the second component are included in a control loop that executes to control at least a portion of the industrial process; and the method further comprises processing, by the first component, communication and control messages that are sent by and/or received at the first component via the communication channel to thereby execute the control loop to control at least a portion of the industrial process (Akerberg: a control loop of the process control system is interpreted as measurement of the round-trip time of communications between PLC/IO Controller/process automation controller among the plurality of process controllers connected to gateway via respective communication channels as shown in figs.1-2, section 2.3; gateway connecting to the process automation controllers to respective field devices of industrial process as shown in fig.2).  

Allowable Subject Matter
Claims 3, 7, 11-12, 15-20, 22, 26-31, 35-36, 38-39, 41-43, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With respect to claims 3, further including a routine executing at the second component and configured to: process communications and control messages that are received at the second component via the communications channel for controlling the industrial process; and return any heartbeat message received at the second component via the diagnostic channel to the first component via the diagnostic channel.  
With respect to claim 7, wherein the second component is configured to return received heartbeat messages via the diagnostic channel at a fastest update rate supported by the second component.
With respect to claim 11, wherein the one or more metrics are indicative of a level of latency of the process control system as a whole, and the detected degradation in the health of the process control system as a whole includes a reduction in an availability of computing resources.
With respect to claim 12, wherein the one or more metrics are indicative of a level of jitter of the process control system as a whole, and the detected degradation in the health of  the process control system as a whole includes an increase in a contention for computing resources.
With respect to claim 15, wherein: the process control system is further configured to determine a metric indicative of a health of the I/O gateway based on at least one of respective average response times, respective average latencies, or respective average jitters corresponding to the I/O gateway; and the at least one of respective average response times, respective average latencies, or respective average jitters corresponding to the I/O gateway is determined based on at least one of respective response times, respective latencies, or respective jitters corresponding to the I/O gateway and determined by the plurality of process controllers. 
With respect to claim 16, wherein the process controller is a physical process controller, and the physical process controller is configured to determine the respective RTTs of the at least the subset of the plurality of heartbeat messages and the RTT of the subsequent heartbeat message by using a hardware clock included in the physical process controller. 
With respect to claim 17, wherein: the process controller is a virtual process controller; each heartbeat message included in the at least the subset of the plurality of heartbeat messages returned by the I/O gateway includes an indication of a respective time at which the each heartbeat message was received at the I/O gateway and a respective time at which the I/O gateway transmitted the respective return of the each heartbeat message to the virtual process controller; and the virtual process controller is configured to determine the respective RTTs of the at least the subset of the plurality of heartbeat messages further based on the respective times indicated in the each heartbeat message.  
With respect to claim 18, wherein the virtual process controller is implemented via a container.
With respect to claim 19, wherein: the average response time of the second component is indicative of a communications delay introduced by the I/O gateway; a control signal generated by the controller to drive a field device includes a target value for the field device and a time-to-apply field indicating the communications delay introduced by the I/O gateway.
With respect to claim 20, wherein the field device stores an indication of the target value for the field delayed by the communications delay introduced by the I/O gateway.
With respect to claim 22, wherein the I/O gateway is configured to determine the respective RTTs of the at least the subset of the plurality of heartbeat messages and the RTT of the subsequent heartbeat message by using a hardware clock included in the I/O gateway.
With respect to claim 26, wherein the second component is the process controller, and determining the mitigating action includes determining a modification to a control routine executed by the process controller.  
With respect to claim 27, wherein the second component is the process controller, the process controller is a virtual process controller executing on a physical computing platform, and causing the mitigating action to be automatically performed includes causing the virtual process controller to be migrated to another physical computing platform for execution. 
With respect to claim 28, wherein the virtual process controller is implemented via a container, and causing the virtual process controller to be migrated to the another physical   computing platform comprises assigning the container to the another physical computing platform.
With respect to claim 29, wherein the second component is the I/O gateway, and determining the mitigating action includes at least one of: determining a modification to a reporting rate of the I/O gateway, or determining a modification to a number of clients serviced by the I/O gateway.  
With respect to claim 30, wherein determining the mitigating action includes determining a modification to a load of the physical computing platform supporting the second component.  
With respect to claim 31, wherein determining the modification to the load of the physical computing platform comprises determining respective modifications to one or more of: a load of a CPU (Central Processing Unit) of the physical computing platform, a memory usage of the physical computing platform, or a disk space usage of the physical computing platform.
With respect to claim 35, wherein: the one or more metrics are indicative of a level of latency of the process control system as a whole; and detecting the degradation in the health of the process control system as a whole includes detecting a reduction in an availability of computing resources based on the change in the level of latency.
With respect to claim 36, wherein: the one or more metrics are indicative of a level of jitter of the process control system as a whole; and detecting the degradation in the health of the process control system as a whole includes detecting an increase in a contention for computing resources based on the change in the level of jitter.  
With respect to claim 38, wherein: the first component is the process controller, the process controller is a virtual process controller, and the second component is the I/O gateway; the method further comprises, for each heartbeat message included in the at least the subset of the plurality of heartbeat messages, receiving an indication of a respective time of receipt of the each heartbeat message at the I/O gateway and a respective time of transmission of the return of the each heartbeat message by the I/O gateway, and determining the average response time of the second component is further based on the received indications of the respective times of receipt at the I/O gateway and the respective times of transmissions of the returns by the I/O gateway.  
With respect to claim 39, wherein determining the respective RTT of the each heartbeat message of the at least the subset of the plurality of heartbeat messages and of the RTT of the subsequent heartbeat message is based on a hardware clock included in the first component.  
With respect to claim 41, wherein: the first component is the process controller and the second component is the I/O gateway; the method further comprises determining a metric indicative of a health of the I/O gateway based on at least one of respective average response times, respective average latencies, or respective average jitters corresponding to the I/O gateway; and  the at least one of respective response times, respective latencies, or respective jitters corresponding to the I/O gateway are determined by the plurality of process controllers based on respective heartbeat messages.
With respect to claim 42, wherein the first component is the process controller and the second component is the I/O gateway, and the method further comprises: determining a value of a time-to-delay parameter based on the average response time of the I/O gateway; generating, by the process controller as an output of an execution of a control module, a message to drive a field device, the message including an indication of a target value for the field device and the time-to-delay parameter populated with the value determined based on the average response time of the I/O gateway; and transmitting, by the process controller, the generated message to the field device via the I/O gateway.  
With respect to claim 43, further comprising establishing the diagnostic channel between the first component and the second component for dedicated use, including preventing communication and control messages utilized in controlling the industrial process from being delivered between the first component and the second component via the diagnostic channel.  
With respect to claim 45, wherein: a routine executes at the second component to process communication and control messages that are sent by and/or received at the second component via the communication channel to thereby execute the control loop to control the at least the portion of the industrial process; and receiving, at the first component, the at least the subset of the plurality of heartbeat messages returned by the second component includes receiving the at least the subset of the plurality of heartbeat messages returned by the routine executing at the second component at a fastest update rate supported by the second component.

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2008/0081579, US2015/0192907.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 30, 2022